DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (U.S. Patent Application Publication Number 2012/0327062) and Sun et al. (“Sun”) (U.S. Patent Application Publication Number 2016/0140683).
Regarding Claims 1, 8, and 15, Endo discloses a method for waking up a computer from a sleep state, wherein the method comprises: 
after detecting a first instruction used for instructing the computer (Figure 1, item 10) to enter the sleep state, storing, by a central processing unit (CPU) (Figure 3, item 101) in the computer in a memory (Figure 3, item 22) that is applied for in advance, picture information currently displayed on a 
after detecting a second instruction used for instructing the computer to switch from the sleep state to an awake state, obtaining, by the CPU, the picture information from the memory that is applied for in advance, and displaying, using a graphic output protocol (GOP), the picture information on the display screen (paragraphs 0090-0097); and
starting, by the CPU, an operating system (paragraph 0041), and controlling the computer to switch from the sleep state to the awake state (paragraph 0097).
Endo does not expressly disclose wherein the starting an operating system comprises loading a device driver of an input apparatus of the computer, and recognizing, by the CPU, an operation performed by a user using the input apparatus on the picture information displayed on the display screen.
In the same field of endeavor (e.g., displaying an image on a computer screen upon wake), Sun teaches wherein the starting an operating system comprises loading a device driver (paragraph 0064) of an input apparatus (Figure 6, item 650) of the computer, and recognizing, by the CPU (Figure 6, item 610), an operation performed by a user using the input apparatus on the picture information (Figure 6, item 622) displayed on the display screen (Figure 6, item 620, paragraph 0062).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Sun’s teachings of displaying an image on a computer screen upon wake with the teachings of Endo, for the purpose of further decreasing the resume time by allow the user to interact with the picture immediately upon outputting it on the display screen.
 
Regarding Claims 2, 9, and 16, Sun teaches wherein the obtaining, by the CPU, the picture information from the memory that is applied for in advance comprises: starting, by the CPU, a pre-
 
Regarding Claims 3, 10, and 17, Endo discloses wherein the displaying, by the CPU, the picture information on the display screen is performed before the starting an operating system (paragraph 0041).
 
Regarding Claims 4, 11, and 18, Endo discloses wherein the memory that is applied for in advance is applied for by the CPU when the computer is started (paragraph 0096).
 
Regarding Claims 5, 12, and 19, Endo discloses wherein before the storing, by a CPU in a memory that is applied for in advance, picture information currently displayed on a display screen of the computer, the method further comprises: obtaining address information of the memory that is applied for in advance; and the storing, by a CPU in a memory that is applied for in advance, picture information currently displayed on a display screen of the computer comprises: storing, by the CPU based on the address information of the memory that is applied for in advance and in the memory that is applied for in advance, the picture information currently displayed on the display screen of the computer (paragraphs 0090-0097; i.e., knowing where the stored image data is by, e.g., the memory address would be necessary in order for the CPU to retrieve the data and display it on the screen 17).
 
Regarding Claims 6, 13, and 20, Endo discloses wherein the method further comprises when a second status bit is stored in the memory that is applied for in advance, and when storing, in the memory that is applied for in advance, the picture information currently displayed on the display screen 
 
Regarding Claims 7 and 14, Endo discloses wherein before the obtaining, by the CPU, the picture information from the memory that is applied for in advance, the method further comprises: determining, by the CPU, that the second status bit is stored in the memory that is applied for in advance and a value of the second status bit is the specified value (paragraphs 0075-0076; i.e., it would be obvious to one of ordinary skill in the art, and the examiner takes Official Notice that, to provide a status bit for the purpose of allowing the CPU to know that there is data stored in the image memory 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Sun therefore does not disclose ‘wherein starting the operating system comprises loading a device driver of an input apparatus of the computer, and recognizing, by the CPU, an operation performed by a user using the input apparatus on the picture information displayed on the display screen’ as specified by claim 1.” Response, page 10. The examiner See id. at paragraph 0071. It is well known in the art that device drivers are loaded while an operating system is started. See, e.g., https://www.cs.rutgers.edu/~pxk/416/notes/02-boot.html (stating “[t]he operating system will initialize itself, configure the system hardware (e.g., set up memory management, set timers, set interrupts), and load device drivers, if needed.”). 
Sun further states “[d]rivers may include a graphics driver for integrated graphics platforms. In embodiments, the graphics driver may comprise a peripheral component interconnect (PCI) Express graphics card.” Sun, paragraph 0064. Finally, the examiner equated navigation controller 650 to the claimed “input apparatus”. The navigation controller 650 may be may be used by a user to perform operations on the display 620. See id. at paragraph 0062. However, Sun also teaches that various other types of input devices (e.g., keyboards, touch pads, buttons, etc.) may be used by the user. See id. at paragraph 0070. Therefore, even if it is assumed that the operating system does not load a device driver for the navigation controller 650, one of ordinary skill in the art would at least recognize that keyboards and touch pads require device drivers in order to communicate with a computer (e.g., the mobile device 700 of Figure 7) and operating system. Therefore, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “there is simply no teaching or suggestion in Endo that would prompt a person of ordinary skill in the art to enable or load a device driver of an input apparatus (such as the Sun navigation controller 650) and recognize the user input operation performed on the picture information displayed on the display screen in the context of claim 1.” Response, pages 10-11. The examiner disagrees. While the previously described reason to combine was adequate to establish a prima facie case of obviousness, the combination of references would be appropriate under § 103 for other reasons as well. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976)). "Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle ... the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 420-21. A “‘patent for a combination which only unites old elements with no change in their respective functions ... obviously withdraws what is already known into the field of its monopoly and diminishes resources available to skillful men.’ ...The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  Id. at 415-16 (quoting Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152–153(1950)). Thus, because combining the operating system and device driver features of Sun into the system of Endo would “yield predictable results” and further that the combination would have “been obvious to try”, the combination would in fact be obvious.
Regarding Claim 6, Applicant argues “the Office Action merely concludes that it would be obvious to one of ordinary skill in the art to provide a status bit for the purpose of allowing a CPU to know that there is data stored in an image memory, but the Office Action has not set forth explicitly the specific factual findings predicated on sound technical and scientific reasoning to support its conclusion of common knowledge.” Response, page 12. In response, the examiner provides Applicant with the following prior art which evidences the examiner’s Official Notice: U.S. Patent Numbers 3,622,994, 4,057,785, 5,057,998, and 6,446,213. Accordingly, it can be seen that the argued feature is in fact well known in the art.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185